Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 02/04/2022 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
a count logic circuit configured to retrieve a first count value of the first stored set of count values selected based on the first hash, retrieve a second count value of the second stored set of count values selected based on the second hash, and compare the first count value, the second count value, or combinations thereof to a threshold; and a problem address storage structure configured to store the row address as a stored problem address if the first count value, the second count value, or combinations thereof exceed the threshold.

Claim 8 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
a second hash circuit configured to receive the row address and hash the received row address to a second hash; a second stack comprising a second plurality of registers, the second plurality of registers 

Claim 16 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
selecting a first count value from a first plurality of count values based on a value of the first hash; changing the first count value; hashing the row address into a second hash comprising a second number of bits, different than the first number of bits; selecting a second count value from a second plurality of count values based on a value of the second hash; changing the second count value; comparing the first count value, the second count value, or combinations thereof- to a threshold; and storing the row address in a data stack based on the comparison.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824